Order entered October 30, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-00847-CV

                           PETRINA L. THOMPSON, Appellant

                                              V.

                     DALLAS CITY ATTORNEY'S OFFICE, Appellee

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-15685

                                          ORDER
       Before the Court is appellant’s October 26, 2017 second unopposed motion for extension

of time to file brief. We GRANT the motion and ORDER the brief be filed no later than

November 2, 2017. We caution appellant that further extension requests will be disfavored.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE